EGLET ADAMS

Case 3:18-cv-00240-LRH-CBC Document 46 Filed 07/19/19 Page 1 of 4

oOo on ND HH ff WY YN —

N NH NY NY NY NY NN NN N | | | | SF EF FeO EE hl
oN A Mh ae YW NY = Oo Oo wOeNHN DH KH h& W NY — O&O

 

ROBERT M. ADAMS, ESQ.
Nevada Bar No. 6551

EGLET ADAMS

400 South 7" Street, 4" Floor
Las Vegas, Nevada 89101
E-Mail: eservice@egletlaw.com
Tel.: (702) 450-5400

Fax: (702) 450-5451

Attorney for Plaintiff

A.R., a minor, by and through his Guardian Ad
Litem, Michael Ries,

Plaintiff,
VS.

CARDIFF SPORT TECHNOLOGIES, LLC,
dba CARDIFF SKATE COMPANY, a
Delaware _ limited _ liability | company;
BROOKSTONE STORES, INC., a foreign
corporation dba BROOKSTONE; DOES !

through 300, inclusive; ROE
CORPORATIONS 1 through 300, inclusive,
Defendants.

 

 

 

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

Case No.: 3:18-CV-00240-LRH-CBC

COUNSEL’S MOTION TO WITHDRAW
AS COUNSEL OF RECORD

COMES NOW, ROBERT M. ADAMS, ESQ of the law firm EGLET ADAMS, and
pursuant to Local Rule 11-6 of the U.S. District Court Rules, District of Nevada, hereby moves

to withdraw as attorney of record for Plaintiff, A.R., a minor.

 
 

EGLET &°A DAMS

Cage 3:18-cv-00240-LRH-CBC Document 46 Filed 07/19/19 Page 2 of 4

wo on DHA vA F&F W YD =

NY NY NY NY NY NY NY YK ND — _
>So RRE&E SBR PSiCPEC_eriagaekrtuauswAs

 

 

The Motion is made based upon the Points and Authorities and the Affidavit of counsel
attached hereto as Exhibit “1.”

DATED this 19th day of July, 2019.
EGLET ADAMS

 

ROBERT M. ADAMS, ESQ.
Nevada Bar No. 6551

400 South 7 Street, 4" Floor
Las Vegas, Nevada 89101
E-Mail: eservice@egletlaw.com
Tel.: (702) 450-5400

Fax: (702) 450-5451

Attorney for Plaintiff

I.
MEMORANDUM OF POINTS AND AUTHORITIES
A. Plaintiff’s Counsel’s Motion to Withdraw:

An attorney may file an application to withdraw from representation of a client “by leave
of the court after notice has been served on the affected client and opposing counsel,” Local Rule
11-6. Further, “except for good cause shown, no withdrawal or substitution shall be approved if
it will result in delay of discovery, the trial, or any hearing in the case. Where delay would
result, the papers seeking leave of court for the withdrawal or substitution must request specific
relief from the scheduled discovery, trial, or hearing.” Local Rule 11-6.

Plaintiff is represented by DENNIS M. PRINCE, ESQ. and ROBERT M. ADAMS, ESQ.
Until recently, both Mr. PRINCE and Mr. ADAMS worked for the law firm EGLET PRINCE'.
Mr. PRINCE departed the firm. Plaintiff's case was overseen by Mr. PRINCE while he worked
at EGLET PRINCE, and Mr. PRINCE will remain as lead counsel for Plaintiff.

 

' Now doing business as EGLET ADAMS.

 
EGLET ADAMS

—
Oo

oOo oN A HH & WY N =

Nw N NO NY NY NY NY WN NO —§ | | | | [FP Fh
oN AO AW et WwW NY =| 80 Oo OH DA vA F&F W HN —

 

 

“are 3:18-cv-00240-LRH-CBC Document 46 Filed 07/19/19 Page 3 of 4

Mr. PRINCE departed the firm. Plaintiff's case was overseen by Mr. PRINCE while he worked
at EGLET PRINCE, and Mr. PRINCE will remain as lead counsel for Plaintiff.

Il.

CONCLUSION

Based on the foregoing, ROBERT M. ADAMS, ESQ. of the law firm EGLET ADAMS
respectfully requests this Honorable Court to grant this Motion to Withdraw as Counsel of

Record.
DATED this 19th day of July, 2019.

By:

EGLET ADAMS

 

ROBERT M. ADAMS, ESQ.
Nevada Bar No. 6551

400 South 7" Street, 4% Floor
Las Vegas, Nevada 8910!
E-Mail: eservice@egletlaw.com
Tel.; (702) 450-5400

Fax: (702) 450-5451

Attorney for Plaintiff

 

 

 
Case 3:18-cv-00240-LRH-CBC Document 46 Filed 07/19/19 Page 4 of 4

EGLET @FADAMS

l CERTIFICATE OF SERVICE
2 I HEREBY CERTIFY that on the \A day of July, 2019, service of the foregoing
3 || COUNSEL’S MOTION TO WITHDRAW AS COUNSEL OF RECORD was made this date}
4 || be depositing a true copy of the same for mailing, first class mail at the addressed as follows:
5
6 Stephen G. Castronova, Esq.
CASTRONOVA LAW OFFICES, P.C.
7 605 Forest Street
8 Reno, NV 89509
E-Mail: sgc@castronovalaw.com
9 Attorneys for Defendant Cardiff Sport Technologies, LLC
10
11 Joel D. Odou, Esq.
Christina M. Mamer, Esq.
12 WOOD, SMITH, HENNING & BERMAN, LLP
13 7674 W. Lake Mead Boulevard, Suite 150
Las Vegas, NV 89128
14 E-Mail: jodou@wshblaw.com
E-Mail: cmamer@wshblaw.com
15 Attorneys for Defendant Brookstone Stores, Inc.
16
17 Michael Ries
18 10291 Copper Cloud Dr.
Reno, Nevada
19 89511
20
21
22
; Ad ON
24 An employte of Eglet Adams
25
26
27
28
4

 

 

 

 
Case 3:18-cv-00240-LRH-CBC Document 46-1 Filed 07/19/19 Page 1 of 3

EXHIBIT 1

EXHIBIT 1

 
EGLET 3°ADAMS

Oo
=

Oo Oo ND DH Sf WY NY —

NY N NY NY NY NY NY NN NY | |— | Ff KF FF Eel Sl hl
on BA UN & WD NY —=&§ FS © OH KH HH F&F WY N — O

 

 

e 3:18-cv-00240-LRH-CBC Document 46-1 Filed 07/19/19 Page 2 of 3

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

~~ av Ff Y

AFFIDAVIT OF ROBERT M. ADAMS, ESO, IN SUPPORT OF MOTION TO

WITHDRAW AS COUNSEL OF RECORD

we ee ee
&

ROBERT M. ADAMS, being first duly sworn, deposes and says:

. Iam an attomey licensed to practice law in the State of Nevada and in the U.S. District

Court for the District of Nevada, and am an attorney at the law firm of Eglet Adams;

That Plaintiff is represented by DENNIS M. PRINCE, ESQ. and ROBERT M. ADAMS,
ESQ. both of whom worked for the law firm EGLET PRINCE?;

That Mr. PRINCE departed EGLET PRINCE;

That Plaintiff's case was overseen by Mr. PRINCE while he worked at EGLET PRINCE;
That Mr. PRINCE will remain as Plaintiffs counsel of record;

That a copy of this Motion to Withdraw was sent to Plaintiff via certified mail;

That Plaintiff's last known good address is as follows:

Michael Ries

10291 Copper Cloud Dr.
Reno, Nevada

89511

That there has been in the past, regular communication with Plaintiff at the
aforementioned address;
That a copy of this Motion to Withdraw was sent to Defendants’ Counsel; AND

 

2 Now doing business as EGLET ADAMS.

 
 

EGLET WADAMS

Cate 3:18-cv-00240-LRH-CBC Document 46-1 Filed 07/19/19 Page 3 of 3

Oo oN DH WD fF WY NY —

—_ ms
—- ©

CR

 

N NO NY WO WW HW WO DN NO | | | FF FF lhl
oN AN AN he WwW NY —=§ Oo Oo ON KN OK HS OW!

 

 

10. That this motion is made in good faith and not for purpose of delay.
AFFIANT FURTHER SAYETH NAUGHT.

 

“ROBERT M. ADAMS, ESQ.

 

 

 

 

 

SIGNED and SWORN to before me
This 19th day of July, 2019 by
PATRICIA REGALADO
NOTARY PUBLIC
Cenifene NeOBeAn
NOT. UBLIC

 
